14-2735-cr
     United States v. Santiago

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT
                                            SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007
     IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
     A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A
     PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
     A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
     ANY PARTY NOT REPRESENTED BY COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second Circuit, held at
 2   the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
 3   York, on the 15th day of May, two thousand fifteen.
 4
 5           PRESENT: PIERRE N. LEVAL,
 6                            RAYMOND J. LOHIER, JR.,
 7                            CHRISTOPHER F. DRONEY,
 8                                    Circuit Judges.
 9           ------------------------------------------------------------------
10
11           UNITED STATES OF AMERICA,
12
13                                            Appellant,
14
15                                   v.                                           No. 14-2735-cr
16
17           IRENE SANTIAGO,
18
19                                            Defendant-Appellee.*
20
21           ------------------------------------------------------------------
22
23           FOR APPELLEE:                    MICHAEL J. GRUDBERG (Marjorie J. Peerce, on the
24                                            brief), Ballard Spahr LLP, New York, NY.
25



     * The Clerk of Court is directed to amend the official caption to conform with the above.

                                                          1
 1          FOR APPELLANT:              JONATHAN P. LAX, Special Assistant United States
 2                                      Attorney (Sarah Coyne, David C. James, Assistant
 3                                      United States Attorneys, on the brief) for Loretta E.
 4                                      Lynch, United States Attorney for the Eastern District
 5                                      of New York, Brooklyn, NY.
 6
 7          Appeal from a judgment of the United States District Court for the Eastern District
 8   of New York (I. Leo Glasser, Judge).
 9          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
10   AND DECREED that the judgment of the District Court is REVERSED.
11          The Government appeals from a judgment of the District Court granting Irene
12   Santiago’s petition for a writ of error coram nobis. We assume the parties’ familiarity
13   with the facts and record of the prior proceedings, to which we refer only as necessary to
14   explain our decision to reverse.
15          In 2005 Santiago pleaded guilty to conspiracy to obstruct justice for lying to
16   investigators and perjuring herself before a grand jury investigating an alleged securities
17   fraud scheme. She lied to conceal the scheme, which was operated, in part, by her
18   superiors at work. There seems to be no dispute that Santiago lied “out of a misguided
19   sense of loyalty to” her superiors rather than for personal gain or advantage. Nor is it
20   disputed that she cooperated extensively with the Government. Santiago was sentenced to
21   a fine of $10 and a special assessment of $100.
22          Two of Santiago’s superiors were convicted of witness tampering or conspiracy to
23   commit witness tampering for their roles in suborning Santiago’s perjury. One of these
24   superiors and others were also convicted of conspiracy to commit securities fraud.
25   Although these securities fraud convictions were later vacated due to the Government’s
26   failure to disclose Brady material, the witness tampering convictions remained intact. See
27   United States v. Mahaffy, 693 F.3d 113 (2d Cir. 2012). On remand, the Government
28   declined to retry the securities fraud charges after the defendants entered into deferred
29   prosecution agreements.
                                                  2
 1          Santiago petitioned the District Court for a writ of error coram nobis, arguing that it
 2   was unfair for her to have a felony conviction, given the vacatur of the convictions of more
 3   culpable defendants. She also argued that the vacatur of the securities fraud convictions
 4   cast doubt on whether her perjury “was related to criminal activity.” But she did not argue
 5   that she was factually innocent of the crime to which she pleaded guilty. Nor did she
 6   identify any legal error in the procedures by which she was convicted.
 7          In granting Santiago’s petition and issuing the writ, the District Court pointed to
 8   Santiago’s relatively minimal culpability and the comparatively light punishment of her
 9   more culpable superiors. These facts did not justify the issuance of the writ. Relief under
10   coram nobis “is strictly limited to those cases in which errors . . . of the most fundamental
11   character have rendered the [challenged criminal] proceeding . . . irregular and invalid.”
12   Foont v. United States, 93 F.3d 76, 78 (2d Cir. 1996) (quotation marks omitted) (first
13   alteration in original). Santiago concedes her guilt, and she points to no flaw in the
14   proceedings that led to her conviction. There was neither error nor unfairness in her
15   conviction, much less the kind of “extraordinary” circumstance, United States v. Denedo,
16   556 U.S. 904, 911 (2009), or “fundamental” error, Foont, 93 F.3d at 78, that might justify
17   the issuance of the writ. We therefore are compelled to reverse the District Court’s
18   issuance of the writ.
19          We have considered all of Santiago’s remaining arguments and conclude that they
20   are without merit. For the foregoing reasons, the judgment of the District Court is
21   REVERSED.
22                                                     FOR THE COURT:

23                                                     Catherine O=Hagan Wolfe, Clerk of Court




                                                   3